cugNAL                                          FILED
                                                                                                             04/28/2022
                                                                                                             05/10/2022
                                                                                                        Bowen Greenwood
                                                                                                        CLERK OF THE SUPREME COURT
                                                                                                    Form s4    C6FTNTANA

                                                                                                        Case Number: DA 22-0212
 Name
  Louis Ted Caye, #3004959
  700 Conley Lake Rd
  Deer Lodge, Montana 59722

 City                    State                    Zip

[e-mail address]                                                                APR 2 8 2022
 Pro Se Litigant                                                             Bowen Greenwood
                                                                           Clerk of Supreme Court
[Designation of party]                                                        State of Montana



               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                           Tv0.
                               [to be assigned by Clerk of Supreme Court]



  LOUIS TED CAYE,


                        Appellant, -Defendent                       PETITION FOR
                                                                    AN OUT-OF-TIME
        V.
                                                                    APPEAL
   STATE OF MONTANA,                                          From DC-19-314, 2nd Jud. Court.

                        Appellee.      -Plaintiff.

         [To ask the Court to allow you to file an out-of-time appeal, give the reasons why the appeal was not
timely filed. State in the petition or supporting affidavit the issues you wish to raise on appeal and explain in
detail the reasons that you did not file a timely appeal. Giue only true and accurate explanations that support
your petition. Include a copy of the final order or judgmentfrom which you wish to appeal. M. R. App.P. 4(6)]

        I petition the Court to allow me to file an out-of-time appeal for the
following reason:        [Check one]

        CI I improperly filed a timely Notice of Appeal only with the District Court,

as more fully explained below.




             © Montana Supreme Court                                             OUT-OF-TIME APPEAL
                                                                                        PAGE 1 OF 4
      El I discussed filing a timely appeal with my attorney, but he or she failed to
file it for me, as more fully explained below.

      El I failed to file the Notice of Appeal for the following reason:
I requested that the appointed attorney file a Notice of Appeal, before and after

I was convicted/ sentenced. The appointed attorney's refused to go to trial, and

falsely stated what was going to happen to me. I told them repeated4;         that the

three men jumped me as I was walking down the sidewalk. The man who instigated

the assault on me admitted that he was on top of me during the assault and that
I was being kicked by one of the others. The attorney I asked for the appeal,

staed it violated his ethics to allow me to plead innocence, even though the

evidence used against me was meritless. I thought he filed a appeal, but he did not,

I beg the court to allow my appeal. I was denied c unsel
a native american, and these three men who attacked me are white.

      IZ1 Attached as Exhibit "A," a copy of the judgment or order from which I
wish to appeaL
      As legal authority for filing an out-of-time appeal, I cite the following which
supports this petition:
I cite my Actual Innocence under Schlup v Delo, 513 US 298, 115 S.Ct 851,861(1995);
State v Clark, 2005 MI' 330; and Marble v State, 2015 MT 242.
I cite Murray v Carrier, 477 US 478,106 S.Ct. 2639,2649(1986);'Miscarriage of Justice'.
I cite Strickland v Washington, 466 US 668,687,104 S.Ct.2052(1984), for the violation
to my right tn effectivp asistPrire of counsel; IT S v Cronir, 466 US 648,659,
104 S.Ct 2039(1984), the Sixth Amendment, the confrontation Clause violation of
counsels_abandopment-oi-meT-se-Davis-v-AlakaT-415-US-308,11-6-21+-and-the-----
Fourteenth Amendment right to Due Process; Mickens v Taylor, 535 US 162,170-71,

the defense . I have the right to self defense, when attacked by larger adversaries.

     DATED this 18th day of         April           , 20 22    •




                                                              OUT-OF-TIME APPEAL
                                                                   PAGE 2 OF 4
                                                                 ra0
                                                          [Signature]
                                                          Louis Ted Caye
                                                          [Print name]

              VERIFICATION UPON OATH OR AFFIRMATION

STATE OF MONTANA                                )
             Butte                                  SS.
County of    Silver Bow                         )

     I swear that everything stated in this petition is true and correct to the best
of my knowledge.

      DATED this               18th         day of          April          , 20 22


                                                          [Signature]
                                                          Louis Ted Caye
                                                      [Print name]

     Signed and sworn to or affirmed before me on this date by

     Ly(               Ceiy

[seal]
                                                      [Signature of Notary Pub, c]
                                                                 t--        +.)
                CLARENCE MARTIN, JR.                  [Typed or printed name]
                 NOTARY PUBLIC for the
                     State of Montana
              Residing at Deer Lodge, Montana         [Title]
                 My Commission Expires
                       May 07, 2023                               L41      1,14r
                                                      [Residing at]
                                                      My Commission expires: 0/16(y             2c2__?




           0 Montana Supreme Court                                                   OUT-OF-TIME APPEAL
                                                                                          PAGE 3 OF 4
                            CERTIFICATE OF SERVICE

     I certify that I have filed a copy of this Petition for an Out-of-Time
Appeal with the Clerk of the Montana Supreme Court and that I have mailed or
hand delivered a copy to each attorney of record and any party not represented by
counsel as follows:
From Cause No: DC-19-314

                   Kelli . Fivey- Deputy
                   Butte j
                         Silver-Bow County Attorney
                  [Name of opposing counsel]
                   155 West Granite St
                   Butte, MT    59701


                  [Address]

                  Counsel for          State of Montana




                  [Other party representing himself or herself]
                   MT Attorney General

                   P.O. Box 201401/ Helena, MT 59620

                  [Address]

      DATED this 18th • day of          April                   ,20   22

                                                   (77-,t7 :
                                                           .-.- ;          (2,rzr„,__
                                            [Mame]
                                               Louis Ted Caye
                                            [Print name]




        © Montana Supreme Court                                       OUT-OF-TIME APPEAL
                                                                           PAGE 4 OF 4